DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
	Claims 1-21 remain pending in the application. 

Response to Amendment
	Applicant amendments filed 07/11/2022 have been entered. 

Election/Restrictions
Claims 1-11 and 21 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 12-20, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 08/27/2021 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Allowable Subject Matter
Claims 1-21 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, the closest prior art of record is Eltoukhy (US-2015/0079596-A1). 
Eltoukhy teaches an apparatus (biosensor 400) ([0098], Figure 7), comprising: 
a supporting structure (base substrate 431) ([0104], Figure 7); 
a die (solid-state imager 432) ([0104], Figure 7); 
a sensor (light detectors 436) on the die (432), the die (432) and the sensor (436) on the supporting structure (431), the sensor (436) comprising an active surface (detector surface 412) ([0098], [0106], Figure 7); 
a pair of columns (sidewalls 406 and 408), each column (406, 408) situated on the supporting structure (431) at opposite sides of the die (432) and the sensor (436), each of the pair of columns (406, 408) comprising a column height relative to a top surface of the supporting structure (431), the column height being higher than a height of the active surface (412) of the sensor (436) relative to the top surface of the supporting structure (431) ([0098], Figure 7); and
	It is seen in Figure 7 that all components of the biosensor 400 (apparatus) are situated on the base substrate 431 (supporting structure), therefore the sidewalls 406 and 408 are on the base substrate 431 (supporting structure).  
a lidding layer (flow cover 410) on the pair of columns (406, 408) and over the active surface (412), the lidding layer (410) being supported at opposite ends thereof by the pair of columns (406, 408) ([0098], Figure 7); 
wherein the active surface (412) of the sensor (436), the lidding layer (410) and the pair of columns (406, 408) form an opening above at least more than about half of the active surface (412) of the sensor (436), and wherein the supporting structure (431), the sensor (436), the lidding layer (410) and the pair of columns (406, 408) together form a flow cell.
It is stated by [0098] that the biosensor 400 (apparatus) may include a flow cell 402 which is denoted in Figure 7. It is understood however, that all components including the base substrate 431 (supporting structure), light detectors 436 (sensor), flow cover 410 (lidding layer) and sidewalls 406 and 408 (pair of columns) of the biosensor 400 (apparatus) form a flow cell. 
However, Eltoukhy does not teach where the pair of columns are not on the sensor. It is seen in Figure 7 of Eltoukhy that the layers that make up the flow cell 402 and detection device 404 are aligned with one another, as such even though the sidewalls 406 and 408 are not directly contacting the state imager 432 (die) which has light detectors 436 (sensors), they are supported by the state imager 432 (die) with light detectors 436 (sensors). The instant claims states that the pair of columns are on opposite sides of the die and sensor and not on the sensor, which is best seen in Figure 5 of the instant application where the die 102 has sensor 104, and the pair of columns 400, 300, 402, and 302 are located on the supporting structure 200 on the sides of the die 102 and sensor 104 and not on the sensor 104. 
For Eltoukhy to read on the claims, the base substrate 431 would need to extend further laterally, where the sidewalls 406 and 408 would be on the base substrate 431. 
It would not have been obvious to one skilled in the art to modify Eloukhy such that the sidewalls 406 and 408 are not on the light detectors 436 (sensors). 
Regarding claims 12-20, they are related to a method of forming a flow cell, where the pair of columns are similarly at opposite sides of a die and sensor that are not on the sensor. 
It is noted that Ramirez (US-2018/0327832-A1) teaches a flow cell 10 that has a patterned substrate 12 where surface chemistries 20 and 22 are located in depressions 14 as seen in Figure 3 ([0190], [0191]). It is further seen in Figure 3 that there is a spacer layer 28 described in [0229] in reference to Figures 5G-5J. It is understood that the spacer layer 28 seen in Figure 3 is a column that is not on the sensor (surface chemistries 20 and 22). However, Ramirez is commonly assigned to Illumina Inc. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOPHIA LYLE whose telephone number is (571)272-9856. The examiner can normally be reached 8:30-5:00 M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Robinson can be reached on (571) 272-7129. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SOPHIA Y LYLE/Examiner, Art Unit 1796                                                    

/MATTHEW D KRCHA/Primary Examiner, Art Unit 1796